                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


IRON WORKERS’ MID-AMERICA            )
PENSION PLAN, et al.,                )
                                     )                CIVIL ACTION
                Plaintiffs,          )
                                     )                NO. 16 C 2378
     vs.                             )
                                     )                JUDGE ROBERT M. DOW, JR.
PAPPAS CONSTRUCTION COMPANY )
INCORPORATED, a Tennessee corporation,)
                                     )
                Defendant.           )


                           MOTION FOR ENTRY OF JUDGMENT

        Plaintiffs, by and through their attorneys, default having been entered against the Defendant

on November 14, 2016, request this Court enter judgment against Defendant, PAPPAS CON-

STRUCTION COMPANY INCORPORATED, a Tennessee corporation. In support of that Motion,

Plaintiffs state:

        1.      On November 14, 2016, this Court entered default against Defendant.

        2.      On March 21, 2017, this Court granted Plaintiffs’ request for an order directing an

audit of the Defendant’s payroll books and records. The Court also entered an order that judgment

would be entered after the completion of the audit. The audit was to be completed within 30 days

of the entry of said Order, or by April 20, 2017.

        3.      Completion of the audit was delayed by Defendant’s refusal to provide all necessary

records, to the point where the Court entered a body attachment order and Defendant’s principal

officer was brought before the Court by the U.S. Marshals.
        4.      On June 5, 2018, Plaintiffs’ auditors completed the audit of the Defendant’s payroll

books and records for the time period January 1, 2013 through December 31, 2017. The audit

findings show that the Defendant is delinquent in contributions to the Funds in the amount of

$2,307.78. (See Affidavit of Joseph J. Burke).

        5.      Additionally, the amount of $1,519.70 is due for liquidated damages for the audit

period. (Burke Aff. Par. 5). Plaintiffs' auditing firm of Legacy Professionals, LLP charged Plaintiffs

$1,285.50 to perform the audit examination and complete the report (Burke Aff. Par. 6).

        6.      Plaintiffs obtained certified payrolls on the Geneseo High School Project through the

Freedom of Information Act for the months of March 2017 and April 2017. Defendant failed to

report and pay contributions and liquidated damages for these months. Accordingly, Plaintiffs have

determined that Defendant owes $6,558.76 for contributions and $1,481.27 for liquidated damages,

for a total of $8,040.03, for this project.

        7.      In addition, Plaintiffs’ firm has expended the total amount of $1,503.00 for costs and

$8,940.00 in attorneys’ fees, for a total of $10,443.00, in this matter. (See Affidavit of Catherine M.

Chapman).

        8.      Based upon the documents attached hereto, Plaintiffs request entry of judgment in the

total amount of $23,596.01.

        WHEREFORE, Plaintiffs respectfully request this Court to enter judgment in the amount of

$23,695.01.




                                                       /s/ Patrick N. Ryan



                                                  2
Patrick N. Ryan
Attorney for Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6278364
Telephone: (312) 216-2573
Facsimile: (312) 236-0241
E-Mail: pryan@baumsigman.com
I:\MIDJ\Pappas Construction\#26730\motion-judgment.pnr.df.wpd




                                                                3
                                                CERTIFICATE OF SERVICE

        The undersigned, an attorney of record, hereby certifies that on or before the hour of 4:00
p.m., this 23rd day of October 2018, he electronically filed the foregoing document (Motion for
Entry of Judgment) with the Clerk of Court using the CM/ECF system, which will send notification
of such filing to the following:

                                  Mr. David E. Woodward
                                  Woodward Law Offices, LLP
                                  200 East 90th Drive
                                  Merrillville, IN 46410
                                  dwoodward@wbbklaw.com

                                  Mr. Greg Shinall
                                  Sperling & Slater, P.C.
                                  55 W. Monroe Street, Suite 3200
                                  Chicago, IL 60603
                                  shinall@sperling-law.com




                                                                    /s/ Patrick N. Ryan



Patrick N. Ryan
Attorney for Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6278364
Telephone: (312) 216-2573
Facsimile: (312) 236-0241
E-Mail: pryan@baumsigman.com
I:\MIDJ\Pappas Construction\#26730\motion-judgment.pnr.df.wpd
